IN THE SUPREME COURT OF PENNSYLVANIA
                                 EASTERN DISTRICT


 COMMONWEALTH OF PENNSYLVANIA                : No. 10 EM 2019
                                             :
                                             :
                 v.                          :
                                             :
                                             :
 ANGEL NATAL                                 :
                                             :
                                             :
 PETITION OF: FRANCIS W.                     :
 MCCLOSKEY JR., ESQ.                         :



                                       ORDER


PER CURIAM

      AND NOW, this 29th day of March, 2019, upon consideration of the “Praecipe to

be Removed as Counsel,” this matter is REMANDED to the Court of Common Pleas of

Philadelphia County for that court to determine whether Angel Natal’s present counsel

should be permitted to withdraw. See Pa.R.Crim.P. 120 (providing that counsel must

seek leave of court to withdraw).

      If present counsel is permitted to withdraw, the court is DIRECTED to resolve any

issues relative to Angel Natal being appointed counsel or granted leave to proceed pro

se.

      The Court of Common Pleas of Philadelphia County is DIRECTED to enter its

order regarding this remand within 60 days and to promptly notify this Court of its

determination.